Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 1 of 9




                       Exhibit A
    Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 2 of 9




                                            March 23, 2021

Via Electronic Mail

Eric Reed
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
EReed@foxrothschild.com

       Re:    Polysciences, Inc. v. Joseph T. Masrud
              Civil Action No. 20-cv-03649

Dear Eric,

        This letter is in follow up to Polysciences’ latest production. To date,
Polysciences has produced 36,000 pages of imaged documents (primarily consisting of
emails) and has stated that it considers its production to be complete. Masrud is in the
process of reviewing this final production to identify remaining deficiencies. This
process, however, has been greatly impeded by two significant issues. First, Polysciences
did not produce its ESI in the requested format, or any usable format. Second,
Polysciences has designated over one third of its production as “Attorneys’ Eyes Only.”
This includes over 12,500 pages of imaged unsearchable files and over 115 native files
separated from the emails to which they were attached. Indeed, the vast majority of the
documents necessary for Masrud’s defense have been produced as AEO, precluding
Masrud from preparing his own defense when he is uniquely qualified to interpret the
documents produced. Mr. Griffin (for whom a motion is pending to add him as a
defendant) is unrepresented. As such, if/when he becomes a party, he will be even more
impacted by Polysciences’ bad faith use of AEO designations.

        ESI Production. Polysciences produced the emails and their non-native
attachments in individual unsearchable pdf files. In addition, the attachments (both
imaged and native) are separated from the emails to which they are attached. No
metadata was provided, and none of the email production can be searched by
author/recipient (or otherwise), or sorted by author/recipient, date, or otherwise.
Moreover, the emails were not produced in any discernable order. In fact they appear to
have been produced in an intentionally disorganized fashion. Emails that belong to the
same chain (with the same custodians) can be found in different parts of the production
and some were even produced in different productions! Based on the manner in which
    Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 3 of 9

Eric Reed
March 23, 2021
Page 2 of 8

the emails were produced, neither Masrud nor his counsel can sort, search, or organize
the emails in preparation for litigation.

       Masrud requested that any ESI be produced:

       “as single-page TIFF images, accompanied by load files for internal and external
       metadata in Concordance.dat file format, and for images in IPRO.lpt format,
       extracted or OCR’ed text in .txt files, and, as specified, native files.”

See, Masrud’s First and Second Requests for Production, Instruction No. 8.

        Masrud did not object to Polysciences’ failure to produce its initial production in
this format as Polysciences’ initial email production was manageable. Its latest
production (POLYSCIENCES 12,979 – 36,203), with almost 3,000 emails (consisting of
over 12,500 pages) marked AEO, however, necessitates compliance with Masrud’s initial
request.

        Fox Rothschild is a sophisticated firm with a litigation support team that likely
uses ediscovery software such as Relativity (an eDiscovery hosting platform) in-house,
and likely used such a platform for its own review. Please confirm immediately that Fox
Rothschild will be producing the email production as requested or in any other manner
that can properly be loaded into ediscovery software (such as Relativity) with all
appropriate metadata/load files, and please give me your best estimate as to when this can
be accomplished. Please also ensure that AEO documents are properly coded or tagged,
and keep in mind that to the extent that the Court orders the de-designation of any AEO
documents the re-production of any de-designated documents should be produced in such
a manner as to overlay the prior production and avoid deleting any previously made
coding calls.

       Over One Third of Polysciences’ Production is AEO

       Polysciences produced the following documents on the following dates:

       •   POLYSCIENCES 1 – POLYSCIENCES 2296 on 9/17/20
             o 1,689 pages designated AEO in their entirety

       •   POLYSCIENCES 2297 – POLYSCIENCES 9343 on 12/4/20
             o Almost entirely designated AEO, including all emails that were
                produced

       •   POLYSCIENCES 1 – POLYSCIENCES 9343 de-designated production on
           12/15/20
              o 77 documents continue to be designated as AEO, 15 of which are
                  native files. While the number of pages in the native files cannot be
    Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 4 of 9

Eric Reed
March 23, 2021
Page 3 of 8

                   ascertained and appear quite voluminous, the imaged AEO documents
                   total over 1,500 pages.

       •   POLYSCIENCES 9344 – POLYSCIENCES 12978 on 12/28/20

       •   POLYSCIENCES 12979 – POLYSCIENCES 36203 on 2/12/21
             o Over 2,838 documents as AEO, 103 of which are native files. While
                the number of pages in the native files cannot be ascertained and
                appear quite voluminous, the imaged AEO documents total over
                11,000 pages.

         As such, despite the fact that AEO designations should be used sparingly and only
in the limited circumstances where they are warranted, Polysciences has designated for
AEO approximately 3,000 documents (including over 115 native files and over 12,500
pages of “imaged” documents). Moreover, the AEO documents are interspersed
throughout the production and Polysciences did not indicate in the individual file names
which documents are AEO. As such, it has been time consuming to separate the AEO
documents from the production that is available to Masrud for review. Also, while
Polysciences has given Masrud the right to review those AEO documents that are
to/from/created by him, culling these documents is likewise time consuming. These
documents, however, never should have been designated AEO in the first place.
Moreover, the subset of AEO documents that are to/from Masrud is a small fraction of
the AEO documents (e.g. approximately 250 of the 3,000 documents). The subset of
emails to/from Griffin is also small (e.g. approximately 445 documents of the 3000
documents).

         AEO designations require a good faith showing that the document contains
“highly sensitive business or personal information, the disclosure of which is highly
likely to cause significant harm to an individual or to the business or competitive
position of the designating party.”

        It is no coincidence that the vast majority of the emails that Polysciences did not
designate AEO have little to no relevance to this action whereas the vast majority of the
documents that Polysciences designated as AEO are highly relevant to this case. They
have been designated AEO despite the fact that they do not meet the above standard
based on the facts of this case. Given the blanket AEO designation of thousands of
documents, Masrud cannot be expected to object specifically to each document.
Polysciences’ abusive overuse of AEO designations should deprive Polysciences of the
right to use this designation at all, which is one of the sanctions that Masrud will be
seeking if we cannot resolve this issue absent further involving the Court.

       Masrud objects to Polysciences’ AEO designations for all of the reasons set forth
above and in his January 6, 2021 Motion to Compel Polysciences to De-Designate its
AEO Production [ECF 38]. Without limitation, he objects to the AEO designation of all:
       Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 5 of 9

Eric Reed
March 23, 2021
Page 4 of 8

             •     Documents that Masrud allegedly stole. Such documents are not highly
                   likely to cause significant harm and are necessary for Masrud’s defense;
             •     Documents that are necessary for Masrud’s defense to Polysciences’
                   claims and/or his counterclaim of abuse of process;
             •     Documents that Masrud (or any other party to this action) authored or
                   otherwise had access during his/their tenure at Polysciences; and
             •     Documents that do not meet the standard above as their production to
                   Masrud is not “highly likely to cause significant harm.”

         The below chart is merely a sample of examples of the documents designated
AEO to which Masrud objects. Masrud cannot be expected to itemize all the
designations to which he objects when that number is in the thousands. The burden, at
this point, is on Polysciences to explain the basis for any “highly likely significant harm”
that would result from the disclosure of each and every one of its designations, including
those identified in this chart, or to re-designate its production. Moreover, to aid in
narrowing the issue for the Court should we be unable to resolve this dispute, please
identify any documents that contain alleged trade secrets that are not at issue in this
litigation.

    Polysciences     Not highly likely to cause significant harm. Merely states “documents
    19231            not found.”
    Polysciences     #24765 (PEI “Max” Mw40k Rev 01 “Operating Instructions
    19232-19235      Manufacturing” discloses trade secrets at issue in this litigation and is
                     necessary to Masrud’s defense.1
    Polysciences     #24765 (PEI “Max” Mw40k Rev 02 “Operating Instructions
    19236-19243      Manufacturing” discloses the trade secrets at issue in this litigation
                     and is necessary to Masrud’s defense.
    Polysciences     #24765 (PEI “Max” Mw40k Rev 03 “Operating Instructions
    19244-19251      Manufacturing” discloses trade secrets at issue in this litigation and is
                     necessary to Masrud’s defense.
    Polysciences     #24765 (PEI “Max” Mw40k Rev 04 “Operating Instructions
    19252-19263      Manufacturing” discloses trade secrets at issue in this litigation and is
                     necessary to Masrud’s defense.
    Polysciences     Not highly likely to cause significant harm. Merely states “documents
    19264            not found.”
    Polysciences     #24765 (PEI “Max” Mw40k Rev 06 “Operating Instructions
    19265-19286      Manufacturing” disclosing trade secrets at issue in this litigation and is
                     necessary to Masrud’s defense.
    Polysciences     #24765 PEI “Max” Mw 40k ERP Rev 1 disclosing trade secrets at
    19287-19307      issue in this litigation and is necessary to Masrud’s defense.


1
 Any reference to trade secrets in this chart is a reference to alleged trade secrets as
Masrud disputes Polysciences’ trade secret allegations.
    Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 6 of 9

Eric Reed
March 23, 2021
Page 5 of 8

 Polysciences    #24765 PEI “Max” Mw 40k ERP Rev 2 disclosing trade secrets at
 19308-19325     issue in this litigation and is necessary to Masrud’s defense.
 Polysciences    Not highly likely to cause significant harm.
 21179
 Polysciences    Not highly likely to cause significant harm. While it identifies Pfizer
 21229           as a customer, Polysciences identified Pfizer as a customer in the
                 stipulated TRO and its document production establishes that Masrud
                 was aware during his tenure that Pfizer was a customer.
 Polysciences    Not highly likely to cause significant harm.
 21231
 Polysciences    Not highly likely to cause significant harm. While it identifies Pfizer
 21236           as a customer, Polysciences identified Pfizer as a customer in the
                 stipulated TRO and its document production establishes that Masrud
                 was aware during his tenure that Pfizer was a customer.
 Polysciences    Chart of questions dated August 29, 2019 for Joe Masrud, including
 21263           questions regarding his discussions with Pfizer. Not highly likely to
                 cause significant harm.
 Polysciences    Email correspondence re: lots being sent to Kemp for testing. Not
 21835           highly likely to cause significant harm.
 Polysciences    “PEI Info” sent to Scott Knorr by Michael Wagaman on 7/10/20 in
 21674-21701     anticipation of this litigation, including: Formula Revision 5 for Part
                 No. HX26406 (MAXgene Transient Transfection Reagent Powder);
                 Formula Revision 3 for Part No. 26406 (MAXgene Transfection
                 Reagent); HX26406 (MAXgene Transient Transfection Reagent
                 Powder Development Report ). This information discloses trade
                 secrets at issue in this litigation, was used to support the allegations in
                 the 7/27/20 Complaint, and is necessary to Masrud’s defense.
 Polysciences    Not highly likely to cause significant harm.
 21710-21711
 Polysciences    Email correspondence regarding anticipated testing of lots of PEI Max
 21835           40k R&D (and forwarding the batch records below). Not highly likely
                 to cause significant harm.
 Polysciences    Batch record re: 24765 (PEI Max) disclosing trade secrets at issue in
 21836-21854     this case and is necessary to Masrud’s defense.
 Polysciences    Batch record re: 24765 (PEI Max) disclosing trade secrets at issue in
 21855-21872     this case and is necessary to Masrud’s defense.
 Polysciences    Batch record re: 24765 (PEI Max) disclosing trade secrets at issue in
 21873-21894     this case and is necessary to Masrud’s defense.
 Polysciences    “PEI Info-2” sent to Scott Knorr by Michael Wagaman on 7/11/20 in
 21949-21982     anticipation of this litigation, including: Formula Revision 3 for Part
                 No. 26008 (Transporter 5); Formula Revision 2 for Part No. 24765
                 (PEI Max); Formula Revision 5 for Part No. 23966 (PEI Linear);
                 Formula Revision 1 for Part No. 24314 (PEI Linear MW 250k);
                 Formula Revision 1 for Part No. 24313 (PEI Linear MW 2,500).
    Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 7 of 9

Eric Reed
March 23, 2021
Page 6 of 8

                 This information discloses trade secrets at issue in this litigation, was
                 used to support the allegations in the 7/27/20 Complaint, and is
                 necessary for Masrud’s defense.
 Polysciences    “PEI Info” sent to Scott Knorr by Michael Wagaman on 7/11/20 in
 21984-21987     anticipation of this litigation, including: BM specs for HX26406
                 (MAXgene Transient Transfection Reagent Powder). This information
                 discloses trade secrets at issue in this litigation, was used to support
                 the allegations in the 7/27/20 Complaint, and is necessary for
                 Masrud’s defense.
 Polysciences    Not highly likely to cause significant harm.
 21990-21991
 Polysciences    MAXgene GMP Sales Guide prepared by Masrud and forwarded by
 21992-21994;    Wagaman to Knorr on 7/13/20 as information that Masrud put
 28763-28765     together. Not highly likely to cause significant harm when it was
                 prepared by Masrud. Moreover, to the extent it contains trade secrets
                 alleged to have been stolen by Masrud, it is necessary to Masrud’s
                 defense.
 Polysciences    “PEI Info” sent to Scott Knorr by Michael Wagaman on 7/11/20 in
 22006           anticipation of this litigation re: “BM for Transporter – P/N 26008”
                 disclosing the appearance and PH of Transporter 5. This information
                 discloses trade secrets at issue in this litigation, was used to support
                 the allegations in the 7/27/20 Complaint, and is necessary for
                 Masrud’s defense. No information in this document is highly likely to
                 cause significant harm.
 Polysciences    7/15/20 email correspondence to Knorr re: summary of costs re:
 22014-22015     production of MAXgene GMP transfection Reagent productions. This
                 information was used to support the allegations in the 7/27/20
                 Complaint in this action and is necessary for Masrud’s defense.
                 Moreover, no information in this document is highly likely to cause
                 significant harm.
 Polysciences    Native production of spreadsheet re: costs re: production of MAXgene
 22016           GMP transfection Reagent productions sent as an attachment to the
                 preceding email. This information was used to support the allegations
                 in the 7/27/20 Complaint in this action and is necessary for Masrud’s
                 defense. Moreover, no information in this document is highly likely
                 to cause significant harm.
 Polysciences    Native production of estimate of hours spend validating PEI
 22017           MAXgene sent to Knorr on 7/15/20. This information was used to
                 support the allegations in the 7/27/20 Complaint in this action and is
                 necessary for Masrud’s defense. Moreover, no information in this
                 document is highly likely to cause significant harm.
 Polysciences    PEI Info sent to Scott Knorr by Michael Wagaman on 7/15/20 in
 22022-22034     anticipation of this litigation re: “Transporter 5 Assay; Transporter 5
                 RD BR” disclosing operating/manufacturing instructions for
                 Transporter 5. This information discloses trade secrets at issue in this
    Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 8 of 9

Eric Reed
March 23, 2021
Page 7 of 8

                 litigation, was used to support the allegations in the 7/27/20
                 Complaint, and is necessary for Masrud’s defense.
 Polysciences    7/31/20 email to Knorr re: new product sales numbers. This document
 22035-22036     is not highly likely to cause significant harm and is necessary to
                 Masrud’s defense.
 Polysciences    Wagaman response to email above praising result and thanking team.
 22038-22039     Same objection as above.
 Polysciences    7/23/19 PPT re: “MAXgene production and status.” References that
 22122-22126     Masrud and Griffin were responsible. This information contains trade
                 secrets at issue in this litigation, was available to Masrud/Griffin
                 during their respective tenures, and is necessary to Masrud’s defense.
 Polysciences    Email correspondence regarding potential additional testing, including
 22145           stability study protocol. Not highly likely to cause significant harm.
 Polysciences    Native file re: sales pipeline attached to 8/27/19 email that is about
 22156           Masrud and suggests the attachment will be sent to Masrud. Field for
                 prospective customers is blank. Not highly likely to cause significant
                 harm.
 Polysciences    Same objections as above. Similar or same attachment to same email
 22167           chain.
 Polysciences    9/3/19 Email exchange (initially with Masrud) re: pricing strategy for
 22172-22173     GMP PEI products. Portion of chain on which Masrud is not copied
                 contains no potential trade secrets or harmful information.
 Polysciences    Email exchange showing historical and projected revenue for relevant
 22476-22478     PEI products. Not highly likely to cause significant harm and
                 necessary for Masrud’s defense.
 Polysciences    LogicBIO audit. Not highly likely to cause significant harm.
 22907-22910
 Polysciences    July 2020 correspondence between Leena Thuruthippallil and Kathy
 23502 and       Kilbride regarding removing information from Polysciences website.
 28235           Not highly likely to cause significant harm and necessary for
                 Masrud’s defenses and counterclaim in this action.
 Polysciences    Not highly likely to cause significant harm.
 24812-24813
 Polysciences    MAXgene Transfection Reagent (Part No. SX26406) Formula Rev. 2.
 24814-24822     Discloses the trade secrets at issue in this litigation and is necessary to
                 Masrud’s defense.
 Polysciences    Email from customer re: question about stability and 3x increase in
 25344-25345     price of PEI Max. Contains information (including potential alleged
                 trade secrets) that are relevant to Masrud’s defense of this action.
 Polysciences    Not highly likely to cause significant harm.
 25914-25915
 Polysciences    MAXgene Marketing document created by Mathew Griffin, discloses
 28962           a price recommended by Masrud, which if alleged to be a trade secret
      Case 2:20-cv-03649-PBT Document 43-1 Filed 06/08/21 Page 9 of 9

Eric Reed
March 23, 2021
Page 8 of 8

                  is relevant this litigation and Masrud’s defense. Not highly likely to
                  cause significant harm.
 Polysciences     Email correspondence with a Japanese distributor (likely known to
 29625-29626      Masrud). Not highly likely to cause significant harm.
 Polysciences     Multiple technical inquiries/”contact us forms” from customers that
 24792-2479;      are not likely to cause significant harm. These are only a few of many
 25273;25590-     examples.
 25591

         Notably, Polysciences appears to have designated AEO every email from a
customer. However, emails that disclose the identity of a single customer are not highly
likely to cause significant harm in this case given that: (1) in Masrud’s role at
Polysciences he had access to customer identities; (2) Polysciences provided Masrud with
a list of over 200 of its PEI customers when negotiating the stipulated TRO and cannot
now credibly claim “significant harm”; and (3) the parties have signed a confidentiality
agreement that prevents Masrud from using any information obtained during litigation for
any purpose other than litigation. Under these circumstances a CONFIDENTIALITY
designation clearly suffices.

        Unless Polysciences re-designates its production (together with the proper
production of its ESI), Masrud will be forced to file yet another Motion to Compel and
will seek sanctions, including the costs associated with having to bring yet another
motion.

         I look forward to hearing from you shortly and am happy to set up a conference
call to discuss.

                                            Sincerely yours,

                                            HOMANS PECK, LLC



                                            Julianne L. Peck


cc:     Cali Spota (via email)
